     Case 3:20-cv-02196-MMA-BGS Document 6 Filed 12/02/20 PageID.12 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIE CELESTE SCHULTZ,                              Case No. 20-cv-2196-MMA (BGS)
12                                      Plaintiff,
                                                         ORDER REFERRING MATTER TO
13   v.                                                  UNITED STATES MAGISTRATE
                                                         JUDGE FOR REPORT AND
14   ANDREW SAUL, Commissioner of
                                                         RECOMMENDATION
     Social Security,
15
                                      Defendant.
16
17
18         On November 10, 2020, Marie Celeste Schultz filed this social security appeal
19   challenging the denial of her “application for disability insurance benefits” pursuant to 42
20   U.S.C. §§ 405(g). Doc. No. 1 ¶¶ 3, 6–9. All matters in this social security appeal are
21   hereby referred to United States Magistrate Judge Bernard G. Skomal for report and
22   recommendation pursuant to Section 636(b)(1)(B) of Title 28 of the United States Code,
23   and Civil Local Rule 72.1. See 28 U.S.C. § 636(b)(1)(B); CivLR 72.1.
24         IT IS SO ORDERED.
25
26   Dated: December 2, 2020
27
28

                                                     1
                                                                              20-cv-2196-MMA (BGS)
